Citation Nr: 1428037	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-35 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a claimed left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the RO.

The Veteran testified from the RO by means of videoconference technology at a hearing held with the undersigned Veterans Law Judge in April 2010.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  

A review of the documents in such file reveals that certain documents, including the May 2014 appellate brief, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

The issues of service connection for a right ear hearing loss disability and for tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 



FINDING OF FACT

The currently demonstrated left ear sensorineural hearing loss disability is shown as likely as not to be due to the Veteran's exposure to harmful noise levels incident to his duties with an artillery unit while on active duty to include during a period of service in the Republic of Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by a sensorineural hearing loss of the left ear is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002) ;38 C.F.R. §§ 3.102, 3.303 (2013).  



REASONS AND BASED FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  

The Veteran is shown to have a current diagnosis of left ear sensorineural hearing loss disability for VA purposes as show by a VA examination in August 2010.  

The Veteran reports having hearing problems due to extreme noise exposure while serving in combat as a cannoneer with the artillery in the Republic of Vietnam.  He also indicated that, after service, he worked on an assembly line, but wore hearing protection. 

The service entrance examination shows that the Veteran had elevated findings at various levels for the left ear.  At separation examination in 1967, he was noted to have essentially normal finding for the identified levels in the left ear.  

The VA examiner in August 2010 opined that the Veteran's hearing loss was less likely as not caused by or the result of noise exposure during active duty including his duty in Vietnam.  

However, the examiner based this opinion on the fact that the Veteran's hearing was noted to be within normal limits at the time of separation examination in October 1967 and that there were no audiograms available to document his hearing from separation until the VA examination in December 2008. 

While the examiner acknowledged significant military noise exposure, the opinion did not address the credible lay assertions presented by the Veteran and his wife clearly linking the onset of his hearing problems to the time he was exposed to hazardous noise levels while on active duty or the private hearing testing showing the findings of a significant hearing loss including in the higher frequencies in both ears in 1998.  

To the extent that the Board finds the hearing findings actually recorded during service to be inconsistent, these lay statements and private medical findings are found to be the best evidence of the Veteran's hearing status during and immediately after service.   

In this respect, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that current left ear sensorineural hearing loss disability as likely as not had its clinical onset during the Veteran's period of active duty following his exposure to harmful noise levels when he served with an artillery unit including in combat in the Republic of Vietnam.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  



ORDER

Service connection for a left ear hearing loss disability is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal 

Department of Veterans Affairs


